Citation Nr: 1452384	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of overpayment of dependency and indemnity compensation (DIC) benefits in the calculated amount of $56,422, to include the issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He died in October 2000.  The appellant was married to the Veteran at the time of his death.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Committee on Waivers and Compromises (Committee) of the RO. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The evidence of record shows that the appellant was in receipt of DIC benefits since July 1, 2002.  The overpayment was created by an August 2011 RO letter that retroactively terminated the appellant's DIC benefits, effective June 1, 2007. According to the determination, the termination in benefits was ordered after the RO learned in July 2011 that the appellant had remarried on June 9, 2007, prior to the age of 57.  See 38 C.F.R. §§ 3.50, 3.55 (2011).

The appellant contends, in essence, that the creation of the debt at issue was the result of VA administrative error.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014).  The appellant asserts that she had informed the VA of her re-marriage in a timely manner.  See July 2011, March 2012, July 2012 and June 2013 statements from the appellant.

The AOJ has not yet addressed the issue of administrative error.  The United States Court of Appeals for Veterans Claims (Court) has concluded that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Although this holding pertained to an overpayment under the loan guaranty program, the Board finds this sufficiently persuasive to warrant further adjudicative action.

Because the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In adjudicating this matter, the AOJ should set forth in the record a written paid and due audit of the appellant's DIC benefits.  

Finally, the record shows that the appellant most recently submitted a financial status report in June 2012.  It would be useful to obtain a current financial status report to determine how her circumstances have changed since 2012.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide a current financial status report listing all monthly income, monthly expenses, and assets.  Once obtained, all documentation should be associated with the claims file. 

2.  Thereafter, prepare an audit, setting forth the period of the overpayment at issue, and the amounts due and paid to the appellant.  Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the appellant and her representative. 

3.  Thereafter, formally adjudicate the issue of whether the overpayment charged to the appellant was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 C.F.R. § 3.500(b)(2). 

4.  If an overpayment is found to be valid and properly created, readjudicate the issue of whether the appellant's waiver request is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965. 

5.  If the determinations remain unfavorable with regard to the issues of (a) the validity of the debt and (b) whether the waiver request is precluded by the principles of equity and good conscience, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



